234 S.W.3d 541 (2007)
William O. GUTHRIE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66980.
Missouri Court of Appeals, Western District.
July 31, 2007.
Motion for Rehearing and/or Transfer Denied September 25, 2007.
Application for Transfer Denied October 30, 2007.
Susan L. Hogan, Kansas City, Missouri for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, Missouri for respondent.
Before SPINDEN, P.J., BRECKENRIDGE and SMART, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 25, 2007.
Prior report: 73 S.W.3d 745.

ORDER
PER CURIAM.
William Guthrie appeals the denial of his Rule 29.15 motion for post-conviction relief, after an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The motion court's judgment is affirmed. Rule 84.16(b).